ORDER

PER CURIAM
Artez Upchurch (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief. On appeal, Movant claims that the motion court erred by denying his post-conviction motion after an evidentiary hearing because plea counsel was ineffective for failing to investigate and call both Movant’s mother and the victim as witnesses. Movant contends that if counsel would have investigated and called these two individuals as witnesses, Movant would not have pleaded guilty. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).